UNITED STATES DISTRICT COURT                                                                 7/14/2021
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------:x
SOMA SENGUPTA,                                                    :
                                                                  :
                                            Petitioner,           :
                                                                  :    16-cv-06967-ALC-GWG
                 v.                                               :    ORDER
                                                                  :
THE ATTORNEY GENERAL OF THE STATE :
OF NEW YORK,                                                      :
                                                                  :
                                            Respondent.           :
----------------------------------------------------------------- :x
ANDREW L. CARTER, JR., District Judge:

         The Court hereby GRANTS Petitioner Soma Sengupta’s request for an extension of time to

file objections to August 9, 2021. See ECF No. 82. To the extent the Parties seek clarification about

the Court's ruling on Ms. Sengupta's prior request for an extension to file objections, see ECF No.

77, that extension is also GRANTED as she submitted timely medical documentation supporting

her extension request.

         The Clerk of Court is respectfully directed to seal the filing at ECF No. 82.

         Respondent is directed to serve a copy of this Order on Petitioner, and file proof of service,

no later than July 16, 2021.




               SO ORDERED.

               Dated: July 14, 2021                                       ANDREW L. CARTER, JR.
                                                                          United States District Judge
